DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claims refer to particular components e.g. valves as turn-key.  As best understood, the term generally refers to elements which are presented as ready to use in a final product.  The instant specification is not understood to include any additional requirements associated with the term “turn-key,” such that the aforementioned understanding is interpreted as sufficient absent any clarification on the record.
	The claims at various points refer to hygiene education panels located on the device.  This is interpreted to represent printed matter i.e. instructions regarding hygiene, potentially including the use of the device.  See MPEP 2111.05 regarding printed matter, and most particularly 2111.05 B, and In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864: “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.”  As such, the specific details of the hygiene education printed matter are not accorded patentable weight given the current understanding of the claims.
	The claims refer to a water purification capacity with reference to the daily drinking water requirements of up to 10,000 people daily.  The instant specification [pg. 3 lines 14-17] suggests that this is approximately 3.5 L per person per day, or approximately 35,000 L per day.  This is broadly consistent with the requirement of 1500 L/hr (which would equate to 36,000 L/day) which is also claimed.  For the up to 10,000 people daily limitation.
	Regarding the claimed systems i.e. turn-key variable pump system and four-stage water filtration system, the terms pump and filtration represent sufficiently clear structure within the context of the art that the terms are not interpreted to require 112(f) interpretation.  However, in the event that the terms are intended to require particular details not recited in the claims e.g. claim 6, alternative grounds of rejection are presented below incorporating features from e.g. claims 7 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 16 and 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recites the broad recitation daily drinking water requirements of up to 10,000 people daily, and the claim also recites 1,500 liters… every hour which is the narrower statement of the range/limitation.  As discussed above, the standard for 10,000 people per day is interpreted to be approximately 35,000 liters per day, in light of the specification setting forth such a standard.  Further, examiner notes that the phrase up to in the claims suggests that 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 19, the claim recites the limitation the chlorine cleaning input funnel in 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 17 do not recite such a funnel; it is recited in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 8,808,537 B1), in view of Greene III et al (US 6,936,176 B1) and Acernese et al (US PGPub 2011/0215039 A1), optionally in view of Pyle (US 10,696,575 B1) and/or Avakian (US PGPub 2009/0289011 A1), optionally further in view of Grimm et al (US 4,151,092) and Moorey et al (US PGPub 2007/0199875 A1).
With respect to claim 1, Livingston teaches a portable self-contained water treatment system.  The system includes [Fig. 1] a multi-stage filter which may be consistent with the claimed four-stage water filtration system i.e. including a prefilter screen (14) and pump screen (18), an ultrafiltration unit (24) which may include combinations of e.g. low-pressure membrane filters, activated carbon treatment, and other related treatments [Col. 6 lines 43-67].  The system further includes provision for dosing with e.g. chlorine, for disinfection of the purified water [Col. 4 lines 65-67].  The system is intended to solve the problem of providing transportable systems to provide water treatment, and is contemplated as providing transport via a housing compatible with fork-lifts [Col. 3 lines 49-59] in addition to other transport means e.g. helicopter, truck, and the like; as best understood, this implicitly or obviously would further represent sizing consistent with a tractor-trailer, shipping container, and/or aircraft hold.  The system provides access via a faucet (46) or similar, to dispense from e.g. a treated water tank (32) via pump or gravity feed, optionally with further outlet filtering [Col. 7 lines 16-27].
Livingston contemplates the invention as solving the problem of providing systems which may be manipulated by e.g. fork-lift, such that providing fork-lift access ports as claimed is implicit or at minimum obvious.  Further, such ports are depicted as best understood in a manner consistent with the claimed invention [Fig. 6].  Further, the system may include wheels, which may be designed to allow detachable.
The system is depicted as containing particular compartments for various components e.g. a raw water tank (12), treated water tank (32), and pressure tank (36) [Fig. 6].  Note that because pressure tank (36) is part of the dispensing look, it may also satisfy the requirements for the claimed water tank connected to access points (in which case tank (32) might be considered an element of the filtration system, being provided with potential for dosing of chlorine and the like).  Regardless, the system is explicitly taught as providing suitable compartments e.g. a membrane compartment, separate pump compartment, separate storage compartment, etc. [Col. 5 lines 26-30] such that compartmental construction is at minimum obvious.  Further, the system may include hatches and doors that are preferably lacthable and lockable, as well as a “two speed feed pump” and “variable speed distribution pump” [Col. 6 lines 26-29].
Livingston essentially differs from the instant claims in that Livingston does not teach a plurality of water access points, or the use of multiple pumps in combination for the feed pump, or a hygiene education panel.
Regarding the use of multiple water access points, see MPEP 2144.04 VI.B; duplication of parts such as faucets would have been obvious to one of ordinary skill in the art to provide additional distribution capacity.  See also Pyle, which teaches mobile water purification systems [Abs] and teaches providing a plurality of access points for distribution, including external distribution connections, feed for ice machines, container filling stations, eye wash, and safety shower [Col. 23 lines 47-54].  See also Avakian, which teaches a mobile water purification system [Abs] in which a treated water tank may feed one or more dispensing stations as well as a shower, vessel cleaning station, and the like [0048].  As such, provision of multiple access points would have been obvious to include in Livingston’s taught system.

	Because Greene III teaches a variety of pumps including hand pumps, electric, and gasoline may be useful for water treatment, and because Acernese teaches that it may be desirable to design a system to be adaptable to available power sources (particularly regarding the pump power), it would have been obvious to one of ordinary skill in the art to modify Livingston’s taught system to include multiple pumps e.g. including hand power, electrical power, gasoline power, and the like, in order to gain the benefit of providing multiple options which are suitable for providing water treatment (as in Greene III) while being adaptable to local conditions (as in Acernese).
	Regarding the provision of a hygiene education panel, see the claim interpretation section above; printed matter of the sort claimed e.g. educational information, or information representing instructions for use or the like, are not accorded patentable weight because there is not a sufficient functional relationship.  As such, the claims would have been obvious over Livingston.
	Alternatively, Moorey teaches portable water purification systems [Abs] and teaches that it may include a suitable printed manual, or multiple copies thereof, to assist with setup and operations and the like [0154].  Further, Grimm teaches portable water filters and teaches that, though a full manual may be provided, usability is enhanced when instructional information is imprinted directly on the container [Col. 6 lines 3-9].
hygiene education.
Regarding the use of a supply hose, as above Livingston teaches various compartments for storage and the like, and teaches that feed water may be pumped into the system, such that a hose or equivalent conduit would have been obvious over the taught system [Col. 6 lines 45-48].  Further, see Pyle [Col. 2 lines 45-49] or Moorey [0029]; hoses for feed water supply would have been obvious features, performing their well-known and expected functions.


    PNG
    media_image1.png
    799
    580
    media_image1.png
    Greyscale

With respect to claim 2, Livingston teaches as above, including that the system may include backwash provisions such as a backwash filter or chemical adding-unit (91) to treat backwash water for the ultrafilter, e.g. to add chlorinating chemicals [Col. 8 lines 3-12].  The system may further include an air compressor for cleaning the membrane which, given the broadest reasonable interpretation, is a pump [Col. 6 lines 23-25], which is used during backwashing [Col. 11 lines 40-46].
	With respect to claims 4 and 5, Livingston teaches a valve (72) which may control flow to an external output e.g. downstream of the tank (32) and tank (36) [Fig. 1] which may be used to control flow out of the system.  Further, as above, Livingston teaches that the system may be configured to allow gravity flow out of the relevant tanks [Col. 7 lines 22-27].
	With respect to claim 17, the claimed method would be the normal and expected method of using the combined system of Livingston, i.e. providing a source water connection for pumping fluid into the system, filtering through the relevant treatment steps, storing in tanks e.g. (32) and (36) and the like, using an appropriate pump based on local availability, and dispensing the water through relevant access points.
	With respect to claim 18, as above the use of an air pump to assist ultrafilter cleaning is taught by Livingston.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Greene III et al and Acernese et al (optionally in view of Pyle and/or Avakian, optionally further in view of Grimm et al and Moorey et al), further in view of Cowley et al (US PGPub 2016/0018144 A1) and/or Blanchard (US PGPub 2018/0238066 A1).
With respect to claim 3, Livingston teaches as above, including that the system may include backwash provisions such as a backwash filter or chemical adding-unit (91) to treat backwash water for the ultrafilter, e.g. to add chlorinating chemicals [Col. 8 lines 3-12].  Livingston is silent to the specific use of a funnel to load chlorinating chemicals into the filter.
However, funnels are well known in the art as structures useful for allowing loading of materials e.g. chemicals, including within the context of dosing chemicals such as chlorinating solutions.  Blanchard teaches a funnel structure useful with swimming pools [Abs] in which hypochlorite is added for disinfection [0006]; the funnel may be suitable constructed for convenient use, and to be resistance to chemical attack from the relevant cleaning chemicals [0032].  Cowley teaches a more generic water 
It would have been obvious to one of ordinary skill in the art to further modify Livingston’s taught system to include a funnel because Livingston already teaches dosing with chlorine or the like, and as demonstrated in Cowley and Blanchard, funnels are convenient structures for facilitating loading of chemicals into systems for cleaning or the like.
With respect to claim 19, as above Livingston teaches chemically cleaning with chlorinating chemicals, such that chlorine would at minimum have been obvious.  Further, as above, provision of a funnel structure for loading of such chemicals would have been obvious.
Claims 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston, optionally in view of Pyle (US 10,696,575 B1) and/or Avakian (US PGPub 2009/0289011 A1).
With respect to claim 6, Livingston teaches a portable self-contained water treatment system.  The system includes [Fig. 1] a multi-stage filter which may be consistent with the claimed four-stage water filtration system i.e. including a prefilter screen (14) and pump screen (18), an ultrafiltration unit (24) which may include combinations of e.g. low-pressure membrane filters, activated carbon treatment, and other related treatments [Col. 6 lines 43-67].  The system further includes provision for dosing with e.g. chlorine, for disinfection of the purified water [Col. 4 lines 65-67].  The system is intended to solve the problem of providing transportable systems to provide water treatment, and is contemplated as providing transport via a housing compatible with fork-lifts [Col. 3 lines 49-59] in addition to other transport means e.g. helicopter, truck, and the like.  The system provides access via a faucet (46) or similar, to dispense from e.g. a treated water tank (32) via pump or gravity feed, optionally with further outlet filtering [Col. 7 lines 16-27].
water tank connected to access points (in which case tank (32) might be considered an element of the filtration system, being provided with potential for dosing of chlorine and the like).  Regardless, the system is explicitly taught as providing suitable compartments e.g. a membrane compartment, separate pump compartment, separate storage compartment, etc. [Col. 5 lines 26-30] such that compartmental construction is at minimum obvious.  Further, the system may include hatches and doors that are preferably lacthable and lockable, as well as a “two speed feed pump” and “variable speed distribution pump” which may satisfy the broadest reasonable interpretation of a turn-key variable pump system [Col. 6 lines 26-29].
Livingston essentially differs from the instant claims in that Livingston does not teach a plurality of water access points.  However, see MPEP 2144.04 VI.B; duplication of parts such as faucets would have been obvious to one of ordinary skill in the art to provide additional distribution capacity.  See also Pyle, which teaches mobile water purification systems [Abs] and teaches providing a plurality of access points for distribution, including external distribution connections, feed for ice machines, container filling stations, eye wash, and safety shower [Col. 23 lines 47-54].  See also Avakian, which teaches a mobile water purification system [Abs] in which a treated water tank may feed one or more dispensing stations as well as a shower, vessel cleaning station, and the like [0048].  As such, provision of multiple access points would have been obvious to include in Livingston’s taught system.
With respect to claim 13, as above Livingston contemplates the invention as solving the problem of providing systems which may be manipulated by e.g. fork-lift, such that providing fork-lift access ports as claimed is implicit or at minimum obvious.  Further, such ports are depicted as best understood in a manner consistent with the claimed invention [Fig. 6].
With respect to claim 14, the system may include wheels, which may be designed to allow removal e.g. for replacement [Col. 10 lines 41-55, Fig. 5] such that they would satisfy the broadest reasonable interpretation of detachable.
Claims 6-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (optionally in view of Pyle and/or Avakian), in view of Greene III et al and Acernese et al.
	Alternately with respect to claims 6, 13, and 14, see the rejections of claims 6, 13, and 14 above for the teachings of Livingston.  In the event that the terms turn-key variable pump system and four-stage water filtration system are interpreted to require specific details of e.g. claims 7 or 9, then as above such limitations would have been obvious over Livingston, or over Livingston in view of Greene III and Acernese as discussed more fully in the rejections below, as Livingston already teaches or suggests 
With respect to claim 7, Livingston teaches as above but is silent to the provision of multiple pumps e.g. a manual pump, a petrol pump, and an electric pump.  Livingston does teach valves e.g. (22) which, as discussed in the claim interpretation section above, are presumed sufficient to constitute turn-key valves.
	However, Greene III teaches transportable water treatment systems including filters and chemical treatment and the like [Abs] and teaches that the system may provide suitable pressure through the use of hand pumps, gasoline powered pumps, diesel powered pumps, electrical pumps, and the like [Col. 5 lines 1-15].  Further, Acernese teaches modular water purification systems designed for versatile use [Abs] and teaches that in many cases, the system must adapt to a variety of available power sources such as electric power, internal combustion engines from associated vehicles, etc., and that the system therefore may be configured to employ multiple types of pump drives to adapt to this [0010-0011].
	Because Greene III teaches a variety of pumps including hand pumps, electric, and gasoline may be useful for water treatment, and because Acernese teaches that it may be desirable to design a system to be adaptable to available power sources (particularly regarding the pump power), it would have been obvious to one of ordinary skill in the art to modify Livingston’s taught system to include multiple pumps e.g. including hand power, electrical power, gasoline power, and the like, in order to gain the benefit of providing multiple options which are suitable for providing water treatment (as in Greene III) while being adaptable to local conditions (as in Acernese).
	With respect to claim 8, as above Livingston teaches the use of valves e.g. (22) in connection with the feed pump.  The use of appropriate valves to direct flow to/from the pumps in use would have 
	With respect to claim 9, as above Livingston teaches screen filters e.g. (14) and/or (18), and teaches or suggests both UF and activated carbon for (24), and further teaches that chlorine may be dosed e.g. at tank (32) (and, as above, in the case that tank (32) is interpreted as part of the filtration system, tank (36) may be considered part of the distribution system).  As such, the claimed four-stage filtration system is at minimum obvious over Livingston’s teachings.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (optionally in view of Pyle and/or Avakian), in view of Greene III et al and Acernese et al, further in view of Cowley et al and/or Blanchard.
With respect to claim 10, Livingston teaches as above, including that the system may include backwash provisions such as a backwash filter or chemical adding-unit (91) to treat backwash water for the ultrafilter, e.g. to add chlorinating chemicals [Col. 8 lines 3-12].  The system may further include an air compressor for cleaning the membrane which, given the broadest reasonable interpretation, is a pump [Col. 6 lines 23-25], which is used during backwashing [Col. 11 lines 40-46].  Livingston is silent to the specific use of a funnel to load chlorinating chemicals into the filter.
However, funnels are well known in the art as structures useful for allowing loading of materials e.g. chemicals, including within the context of dosing chemicals such as chlorinating solutions.  Blanchard teaches a funnel structure useful with swimming pools [Abs] in which hypochlorite is added for disinfection [0006]; the funnel may be suitable constructed for convenient use, and to be resistance to chemical attack from the relevant cleaning chemicals [0032].  Cowley teaches a more generic water treatment system [Abs] and teaches that, when chemical additives are employed for the treatment, a dosing funnel may be provided with a sutiable shape to allow for addition of the materials [0035, 0052, 0080].

With respect to claims 11 and 12, Livingston teaches a valve (72) which may control flow to an external output e.g. downstream of the tank (32) and tank (36) [Fig. 1] which may be used to control flow out of the system.  Further, as above, Livingston teaches that the system may be configured to allow gravity flow out of the relevant tanks [Col. 7 lines 22-27].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston, optionally in view of Pyle and/or Avakian, optionally further in view of Grimm et al and Moorey et al  – or in the alternative over Livingstion (optionally in view of Pyle and/or Avakian, and optionally in view of Grimm et al and Moorey et al), in view of Greene III et al and Acernese et al.
	See the alternate rejections of claims 6, 13, and 14 above; alternative grounds of rejection over Greene III and Acernese are listed herein in the event that the scope of e.g. the turn-key variable pump system is interpreted to require further details such as those in claim 7.
	Livingston teaches as above, but is silent to hygiene education panel located on at least one side of the housing container.  However, see the claim interpretation section above; printed matter of the sort claimed e.g. educational information, or information representing instructions for use or the like, are not accorded patentable weight because there is not a sufficient functional relationship.  As such, the claims would have been obvious over Livingston.
	Alternatively, Moorey teaches portable water purification systems [Abs] and teaches that it may include a suitable printed manual, or multiple copies thereof, to assist with setup and operations and the like [0154].  Further, Grimm teaches portable water filters and teaches that, though a full manual 
	In view of this, it would have been obvious to one of ordinary skill in the art to modify Livingston’s taught system to include at least some information printed directly on the container e.g. usage instructions, which may satisfy the broadest reasonable interpretation of hygiene education.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Greene III et al and Avakian, optionally in view of Pyle and Acernese et al.
	See the alternate rejections of claims 6, 13, and 14 above; alternative grounds of rejection over Acernese is listed herein in the event that the scope of e.g. the turn-key variable pump system is interpreted to require further details such as those in claim 7.
Livingston teaches as above but is silent to the hourly or daily production capacity.  Livingston does teach that the system may in embodiments be sized to have tank capacities of e.g. 5-250 gallons [Col. 11 line 58-Col. 12 line 2].
However, Avakian teaches a system designed to supply 5000-15000 gal/day (about 19,000 L/day to 57,000 L/day) [0035] to meet high demand for e.g. an entire community, village, or the like (examiner notes that this is described as suitable for fewer than 10,000 people per day, however as discussed in claim interpretation section above, 3.5 liters per person per day is disclosed as suitable in the instant application and, regardless, the claim only requires up to 10,000 people per day).  Greene III similarly teaches a system useful for providing 10,000 gal/day (about 38,000 L/day) [Col. 2 lines 3-11] to support large communities.
See MPEP 2144.04 I.A; changes in size and proportion are obvious engineering choices for one of ordinary skill in the art, and particularly in view of Avakian and Greene III, it would have been obvious to once of ordinary skill in the art to scale the system to provide a high daily capacity e.g. 10,000 gal/day or more in order to gain the benefit of providing sufficient potable water to large communities.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Greene III et al, Acernese et al,  and Avakian (optionally in view of Pyle, and optionally further in view of Grimm et al and Moorey et al).
Livingston teaches as above but is silent to the hourly or daily production capacity.  Livingston does teach that the system may in embodiments be sized to have tank capacities of e.g. 5-250 gallons [Col. 11 line 58-Col. 12 line 2].
However, Avakian teaches a system designed to supply 5000-15000 gal/day (about 19,000 L/day to 57,000 L/day) [0035] to meet high demand for e.g. an entire community, village, or the like (examiner notes that this is described as suitable for fewer than 10,000 people per day, however as discussed in claim interpretation section above, 3.5 liters per person per day is disclosed as suitable in the instant application and, regardless, the claim only requires up to 10,000 people per day).  Greene III similarly teaches a system useful for providing 10,000 gal/day (about 38,000 L/day) [Col. 2 lines 3-11] to support large communities.
See MPEP 2144.04 I.A; changes in size and proportion are obvious engineering choices for one of ordinary skill in the art, and particularly in view of Avakian and Greene III, it would have been obvious to once of ordinary skill in the art to scale the system to provide a high daily capacity e.g. 10,000 gal/day or more in order to gain the benefit of providing sufficient potable water to large communities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777